Citation Nr: 1819006	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1980 to January 1981, and from March 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this case in November 2016 for further development.

The Veteran testified at a hearing in August 2016 before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims must be remanded again for further development, as specified below.  The Board sincerely regrets the delay in rendering a decision on these claims, but such development is necessary in order to render an informed decision.  

A new VA medical opinion must be obtained.  The January 2017 VA opinion does not address the deficiencies noted by the Board in its November 2016 remand regarding the prior opinion, and does not otherwise comply with the Board's remand directives.  Specifically, the January 2011 VA opinion did not explain why normal service audiograms supported the conclusion that the Veteran's current hearing loss and tinnitus were not related to military noise exposure as a canon crewman.  By the same token, the January 2017 opinion does not explain why the absence of a separation audiogram prevents a non-speculative opinion on the issue.  In this regard, the examiner must consider the treatise evidence cited by the Veteran in the March 2018 appellate brief which, according to the Veteran, provides support for a delayed onset of hearing loss due to acoustic trauma.

The Board notes that in its prior remand, it instructed the AOJ to submit a request to the National Personnel Records Center (NPRC) for the Veteran's separation examination report, and to make a formal finding of unavailability for the file if a negative response was received and it was determined that further efforts would be unavailing.  While the AOJ did not specifically comply with this remand directive, the Board finds that no prejudicial error exists.  The Veteran does not state that he underwent a separation examination.  There is no indication in the service department records, which appear complete and to comprise the Veteran's entire period of service, that he ever underwent a separation examination.  The NPRC previously indicated that it had sent the Veteran's complete service treatment records.  Moreover, additional service personnel records have been added to the file since the Board's remand, and they also do not suggest that the Veteran underwent an examination as part of his separation processing.  The Board therefore concludes that a separation examination report does not exist.  Accordingly, the Board finds that further compliance with this remand directive is not warranted, and that any lack of compliance was nonprejudicial. 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records for the Veteran dated since November 2016. 

2. Obtain a new VA medical opinion addressing service connection for the Veteran's bilateral hearing loss and tinnitus.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's hearing loss and/or tinnitus are related to in-service noise exposure.  The claims file must be made available to the audiologist for review.  

If the examiner finds that the Veteran's hearing loss and tinnitus are not due to in-service noise exposure because service audiograms were normal, or that an opinion cannot be rendered without resort to speculation due to the absence of a separation audiogram, a complete explanation must be provided regarding the relevance of the audiograms to the determination.  The examiner must specifically address the treatises cited by the Veteran in the March 2018 appellate brief which, according to the brief, provide support for a delayed onset of hearing loss due to acoustic trauma.

3. After the above development is completed, and any other development that may be indicated based on any additional information or evidence received, readjudicate the claims.  If any claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




